Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s amendment filed 11 May 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 9,004,827).
Regarding claim 1, Meyer et al. discloses an apparatus 400 for forming a releasable connection, comprising: a first part 405 adapted for coupling with a second part 420 by a quick-release coupling formed by a first projection 415 of the first part having an at least partial dovetail shape and a recess (recess between dovetail portions 
Regarding claim 5, Meyer et al. discloses wherein the first part 405 includes two or more projections 415 and the second part 420 includes two or more corresponding recesses 425.
Regarding claim 6, Meyer et al. discloses wherein the first part 405 comprises a drill bit and the second part 420 comprises a carrier for the drill bit.
Regarding claim 8, Meyer et al. discloses wherein the first part is a chuck (for cartridge portions 405), the second part 420 is a drill bit (as the cutting inserts of cartridge 420 are used for drilling a hole, they may be considered to be drill bits), and further including a third part (may be coupled with a part similar to extension 304) adapted for coupling with the first part and the second part.
Regarding claim 52, Meyer et al. discloses wherein the recess (recess between dovetail portions 425) is formed in a sidewall (the bottom surface of cartridge 420 may be considered to be a sidewall as it forms an outer sidewall surface) of a generally cylindrical tubular portion (cartridge 420 has a generally tubular outer surface along its outer surface) of the second part 420 having an end wall (the side of the cartridge opposite the serrations may be considered to be an end wall).

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoner (US 2007/0222162 A1).
Regarding claim 1, Stoner discloses an apparatus (embodiment of figure 14) for forming a releasable connection, comprising: a first part (lower portion of body 108 seen 
Regarding claim 12, Stoner discloses wherein the first part or the second part comprises a peripheral seal (see paragraph [0052]).

Claims 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (US 2015/0167399 A1).
Regarding claim 53, Kuhn et al. discloses an apparatus 10 (embodiment of figure 5D) for forming a releasable connection, comprising: a first part 14 having a first end 26 adapted for coupling with a second part 12 by a first quick-release coupling formed by a first projection 40 of the first part having an at least partial dovetail shape and a first recess 30 of the second part having an at least partial dovetail shape; wherein an opening in the recess is adapted for receiving the first projection in an axial direction (as the axial direction has not been defined by the claim, it has been interpreted to mean the axis of the recess that is perpendicular to the sidewall of the input shaft 16); the first part further including a second end 28 opposite the first end, the second end adapted 
Regarding claim 54, Kuhn et al. discloses wherein the second portion 40 comprises a second projection 40.
Regarding claim 55, Kuhn et al. discloses wherein the third part 16 comprises a second recess 34 adapted to receive the second projection 40, the second recess of the third part having an at least partial dovetail shape.

Allowable Subject Matter
Claims 4 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 are allowed.  Claims 13-15 were previously rejected as being anticipated by Emmerich; however, Emmerich does not teach or disclose either the projections or the recesses having at least a partial dovetail shape.

Response to Arguments
Applicant's arguments filed 11 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the meaning of “a quick-release coupling” should be interpreted based on the definition of this phrase in the specification, paragraph [0051].  This is not persuasive because while applicant can be their own lexicographer and the specification does define “quick-release”, the claim uses the term and then goes on to 
Applicant argues that the Kuhn reference expressly teaches that the arrangement is such that the components can only be separated by transverse (rather than axial) movement.  This is not persuasive because the claim does not define how the axial direction is to be identified.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        13 May 2021